| jBOWES, Judge,
dissenting.
I note that the present case was tried in several stages; some portions were tried by Judge Oser, who signed the judgment at issue, and some portions were tried by Judge Giacobbe. It is likewise noteworthy that Judge Oser, who signed the judgment in this matter, frankly and honestly conceded that he had not reviewed (and apparently never read) the trial transcript of the testimony in this ease. I note that this was through no fault of his own as he stated he was unable to contact the court reporter to transcribe the testimony. In addition, Judge Oser does not state that he has any independent recollection of any portion of the ease over which he presided, and it is unlikely he would have such recollection, after the passage of over one year in time. Therefore, it appears that his judgment is based entirely upon post-trial memoranda furnished him by the attorneys for each side.
Under these circumstances, I do not feel that I, as an appellate court judge, am strictly bound by the manifest error rule regarding findings of fact, although I have given great weight to the findings of the trial judge.
laAfter thoroughly reviewing the case, I am of the opinion that both parties were at fault in the cause of the separation and that the fault of the wife is sufficient to deprive her of permanent alimony. Accordingly, I dissent from the affirmation of this case by my learned brothers of the majority.